Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-14, 19-20 and 28-40 were canceled. 
Claims 45-47 were added.
Claims 15-18, 21-27, and 41-47 are pending.
Claims 15-18 and 23-26 stand withdrawn from further consideration.
Claims 21-22, 27 and 41-47 are under consideration. 

Terminal Disclaimer
The terminal disclaimer filed on 4/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 9,512,232 and US patent No. 10,053,512 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Withdrawn Rejections
Objections of Claims 1, 8-9, 37 are withdrawn. Applicant canceled the claims and the objections are moot.

Objection of Claim(s) 41 because of the following informalities: there must be conjunction between subpart (a) and subpart (b) in line 16 is withdrawn. Applicant amended the claim 41 and overcame this objection. 

Objection of Claim(s) 41 because of the following informalities: “Tyr at 46” in line 13 should read “Tyr at position 46” and same applies to Thr at 49, Asn at 71, Thr at 74, Gly at 75, Ser at 77, Val at 114, Leu at 119, and Phe at 121, is withdrawn. Applicant amended the claim 41 and overcame this objection. 

Rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant canceled the claim and the rejection is moot.

Rejection of Claims 1-9, 12, 13, 20-22, 27 and 37-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, 14, 16, and 17 of U.S. Patent No. 10053512 is withdrawn. Applicant filed Terminal Disclaimer and overcame this rejection.

Rejection of Claims 1-9, 12, 13, 20-22, 27 and 37-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8 and 9 of U.S. Patent No. 9512232 is withdrawn. Applicant filed Terminal Disclaimer and overcame this rejection.


Maintained / New Rejections
Claim Objections
Claim(s) 41 is/are objected to because of the following informalities: “antibody heavy chain variable region” in line 17 should read “antibody light chain variable region”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-47 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  This is a “written description” rejection.
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of an antibody or antigen-binding fragment thereof that binds to claudin 18.2 (CLDN 18.2) or a peptide fragment thereof, wherein said peptide fragment thereof comprises the amino acid sequence TEDEVQSYPSKHDYV (SEQ ID NO: 5) or EVQSYPSKHDYV (SEQ ID NO: 6) wherein the antibody or the antigen-binding fragment thereof comprises an antibody heavy chain variable region comprising a non-contiguous sequence of amino acids having at least 90% sequence identity to positions 45-52, 70-77, and 116-123 of SEQ ID NO: 7 and an antibody light chain variable region comprising a non-contiguous sequence of amino acids having at least 90% sequence identity to positions 47-57, 75-77, and 114-122 of SEQ ID NO: 11; provided that (a) the antibody heavy chain variable region comprises no more than two amino acid residues that differ from positions 45-52, 70-77, and 116-123 of SEQ ID NO: 7, wherein the amino acid residues that differ from positions 45-52, 70-77, and 116-123 of SEQ ID NO: 7 are selected from Tyr at position 46 replaced by a different aromatic amino acid; Thr at  position 49 replaced by a different uncharged polar amino acid; Asn at position 71 replaced by a different uncharged polar amino acid; Thr at position 74 replaced by a different uncharged polar amino acid; and Gly at position 75 replaced by a different uncharged polar amino acid; and (b) the antibody heavy chain variable region comprises no more than two amino acid residues that differ from positions 47-57, 75-77, and 114-122 of SEQ ID NO: 11, wherein the amino acid residues that differ from positions 47-57, 75-77, and 114-122 of SEQ ID NO: 11 are selected from Ser at position 77 replaced by a different uncharged polar amino acid; Val at position 114 replaced by a different non-polar amino acid; Leu at position 119 replaced by a different non-polar amino acid; and Phe at position 121 replaced by a different non-polar amino acid.  
Since there are 3 aromatic residues (F, Y, W), 7 uncharged polar residues (G, S, T, N, Q, C, Y) and 8 nonpolar residues (A, L, I, P, W, V, F, M), instant claim 41 encompasses 87,591 species antibodies (291 VH X 301 VL; see below for details).

For VH: total of 291 VH species (see below for details)	
0 substitution; 1 species (comprising SEQ ID NO: 7)
1 substitution; 26 species (2 species for position 46;   6 species each 
                                for position 49, 71, 74 and 75)  
2 substitution; 264 species (12 species each for position 46 and 49, 46 and 71, 
                         46 and 74, 46 and 75;   36 species each for position 49 and 71, 
                         49 and 74, 49 and 75, 71 and 74, 71 and 75, 74 and 75)

For VL: total of 301 VL species (see below for details)
0 substitution; 1 species (comprising SEQ ID NO: 11)
1 substitution; 27 species (6 species for position 77;   7 species 
                        each for position 114, 119, 121)
2 substitution; 273 species (42 species each for position 77 and 114, 77 and 119,
                        77 and 121;   49 species each for position 114 and 119, 114 and 121,
		  119 and 121)

More specific claim 44 recites “no more than one amino acid residue that differs” and therefore encompasses 756 species antibodies (27 VH x 28 VL; see above for 0 and 1 substitution).
Most specific claim 47 encompasses 99 species antibodies (11 VH species (1 species for 0 substitution and 2 species each for 5 position in VH for 1 substitution);   9 VL species (1 species for 0 substitution and 2 species each for 4 position in VL for 1 substitution);   11 VH x 9 VL = 99 species antibody).  
Therefore, only two species antibodies muAb 43-14A and muAb 35-22A (examples 1-9 and figure 3) disclosed by the instant specification cannot be considered as “a representative number of species falling within the scope of genus of antibodies encompassing numerous species antibodies comprising distinct CDR sequences” as claimed in the instant claims. 
Furthermore, the instant specification does not provide any evidence that antibodies comprising amino acid substitution in CDR sequences have same functional characteristics as muAB 43-14A and muAB 35-22A. 
Notably, it is well-established in the art that there is a high degree of unpredictability in determining the three-dimensional structure a protein a priori such that peptides with a given function cannot generally be modeled.
As evidenced by Jones (Pharmacogenomics Journal, 1:126-134, 2001), protein structure “prediction models are still not capable of producing accurate models in the vast majority of cases” (page 133, 3rd paragraph).  Furthermore, Tosatto et al state, “the link between structure and function is still an open question and a matter of debate” (Current Pharmaceutical Design, 12:2067-2086, 2006, page 2075, 1st new paragraph). 
Therefore, without evidence that antibodies comprising amino acid substitution in CDR sequences bind to CLDN18.2 as required by instant claim, one of ordinary skill in the art would not be able to predict that antibodies comprising amino acid substitution in CDR sequences as claimed in instant claims will have same structure and function as muAB 43-14A and muAB 35-22A, and therefore would not be able to conclude that Applicant was in possession of the claimed antibodies with amino acid substitution in CDR sequences at the time the invention was filed.
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with amino acid substitutions within CDR sequences as defined by instant claims without defining specific sequences for all six CDRs for heavy and light chain variable regions.  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Response to Arguments
Applicant's arguments filed on 4/29/2022 have been fully considered but they are not persuasive. Applicant argues as follows.

    PNG
    media_image1.png
    247
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    850
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    843
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    144
    774
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    209
    822
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    389
    811
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    376
    835
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    118
    826
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    210
    808
    media_image9.png
    Greyscale


As discussed above, instant claim 41 encompasses 87,591 species antibodies with variations in the CDR sequences. Most specific claim 47 with narrowest claim scope encompasses 99 species antibodies. The instant specification disclosed two specific antibodies that can perform the claimed function.  However, as discussed above, the disclosure of two antibodies is not sufficient to permit a skilled artisan to predict the common structural features of a genus of antibodies that will have the ability to bind to SEQ ID NO:5 or SEQ ID NO:6 as required by the instant claims.  Therefore, the only two species antibodies disclosed by the instant specification cannot be considered as a representative number of species falling within the scope of the claimed genus.  

Allowable Subject Matter
Claim 21-22 and 27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: sequence search shows that there is no antibody known in the art comprising CDR sequences of SEQ ID NO: 8, 9, 10, 12, 13 and 14. Applicant also filed Terminal Disclaimer and overcame Double Patenting rejection.


Conclusion
Claim 21-22 and 27 are allowed.
Claim 41-47 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643       

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643